     Case 2:18-cv-02597-JAM-DMC Document 47 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALONZO JAMES JOSEPH,                              No. 2:18-CV-2597-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    M. PENNER,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On June 26, 2020, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the Court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
     Case 2:18-cv-02597-JAM-DMC Document 47 Filed 07/29/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed June 26, 2020, are adopted in full;
 3                  2.     Defendant’s motion to revoke IFP status (ECF No. 29) is granted;
 4                  3.     Plaintiff shall pay the full filing fee within 30 days of the date of this order,
 5   otherwise this action shall be dismissed; and
 6                  4.     Upon complete payment of the filing fee, defendant shall, within 30 days,
 7   submit a response to the complaint.
 8
      DATED: July 29, 2020
 9                                                   /s/ John A. Mendez____________              _____
10                                                   UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
